DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive. Applicant argues Uchida fails to teach “at least one lens included in a lens unit that is different from the focus lens unit among the plurality of lens units is disposed more towards a reduction conjugate side than the diaphragm is configured to move in the optical axis direction when an amount of field curvature is adjusted to focus on a curved projection surface” because Uchida’s lens is more towards the diaphragm than the reduction conjugate side. Applicant argues Uchida fails to teach “wherein when the amount of field curvature is adjusted, both the at least one lens and the focus lens unit are configured to move in the optical axis direction” because Uchida does not teach, disclose, or suggest moving the lens L3 and the lens group G4 when adjusting the amount of field curvature. Examiner respectfully disagrees.
Regarding applicant’s argument that Uchida fails to teach “at least one lens included in a lens unit that is different from the focus lens unit among the plurality of lens units is disposed more towards a reduction conjugate side than the diaphragm is configured to move in the optical axis direction when an amount of field curvature is adjusted to focus on a curved projection surface”, Examiner notes that in Figure 3, the reduction conjugate side is considered to be the left hand side of the figure. Thus, Uchida clearly depicts that L3, third lens, is disposed more towards the left hand side of 
Regarding applicant’s argument that Uchida fails to teach “wherein when the amount of field curvature is adjusted, both the at least one lens and the focus lens unit are configured to move in the optical axis direction”, Examiner notes that [0041] discloses G2, second lens group, which includes L3, third lens, and G4, fourth lens group, move along AZ, optical axis, upon focusing. Thus, Examiner maintains Uchida discloses the limitations of the independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 5-8, 16, 18, 19, and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uchida et al. (2020/0019051, of record).

Regarding claim 1, Uchida discloses a projection lens (at least Figures 1-3) comprising: a plurality of lens units (G1, first lens group, G2, second lens group, G3, third lens group, G4, fourth lens group); and a diaphragm (A, aperture diaphragm), wherein the plurality of lens units are configured in such a manner that intervals between adjacent lens units change during zooming or focusing ([0041] teaches G2, second lens group, and G4, fourth lens group, move along AZ, optical axis upon focusing, thus intervals between adjacent lens groups, G1/G2, G2/G3, and G3/G4 change), wherein in a case where a lens unit that moves in an optical axis direction of 

Regarding claim 5, Uchida discloses the projection lens according to claim 1, wherein the following formula is satisfied: 4.0≤fc/f≤10.0 when the at least one lens has a focal length fc and the image forming optical system has a focal length f (values from Table 11 depict fc to be 172.19, and f is calculated to be 19.717; the resulting fc/f value is 8.733, which falls within the claimed range).

Regarding claim 6, Uchida discloses the projection lens according to claim 5, wherein the following formula is satisfied: 4.5≤fc/f≤9.6 (values from Table 11 depict fc to 

Regarding claim 7, Uchida discloses the projection lens according to claim 1, wherein the following formula is satisfied: 1.0≤lff/fcl≤12.0 when the at least one lens has a focal length fc and the focus lens unit has a focal length ff (values from Table 11 depict ff to be 341.42, and fc to be 172.19; the resulting |ff/fc| value is 1.98, which falls within the claimed range).

Regarding claim 8, Uchida discloses the projection lens according to claim 7, wherein the following formula is satisfied: 1.3≤lff/fcl≤10.0 (values from Table 11 depict ff to be 341.42, and fc to be 172.19; the resulting |ff/fc| value is 1.98, which falls within the claimed range).

Regarding claim 16, Uchida discloses the projection lens according to claim 1, wherein the at least one lens is one lens or one pair of lenses (L3, third lens).

Regarding claim 18, Uchida discloses the projection lens according to claim 16, wherein the at least one lens has positive power (Table 10 depicts L3, third lens, to have a positive power).

Regarding claim 19, Uchida discloses the projection lens according to claim 1, wherein the projection lens is configured in such a manner that an enlargement 

Regarding claim 20, Uchida discloses a projection lens (at least Figures 1-3) comprising: a plurality of lens units (G1, first lens group, G2, second lens group, G3, third lens group, G4, fourth lens group), wherein the plurality of lens units are configured in such a manner that intervals between adjacent lens units change during zooming or focusing ([0041] teaches G2, second lens group, and G4, fourth lens group, move along AZ, optical axis upon focusing, thus intervals between adjacent lens groups, G1/G2, G2/G3, and G3/G4 change), wherein the projection lens is configured in such a manner that an enlargement conjugate surface and an intermediate image forming surface disposed inside the projection lens are conjugated (at least Figures 1 and 2), and the intermediate image forming surface and a reduction conjugate surface are conjugated (at least Figures 1 and 2), and wherein in a case where a lens unit that moves in an optical axis direction of the projection lens during the focusing serves as a focus lens unit among the plurality of lens units ([0041] teaches G4, fourth lens group, moves along AZ, optical axis, upon focusing), at least one lens included in a lens unit different from the focus lens unit, among the plurality of lens units, is configured to move in the optical axis direction when an amount of field curvature is adjusted to focus on a curved projection surface ([0041] teaches G2, second lens group, moves along AZ, optical axis, upon focusing; Figure 3 depicts G2, second lens group, is disposed more towards a 

Regarding claim 21, Uchida discloses a projection lens (at least Figures 1-3) comprising: a plurality of lens units (G1, first lens group, G2, second lens group, G3, third lens group, G4, fourth lens group); and a diaphragm (A, aperture diaphragm), wherein the plurality of lens units are configured in such a manner that intervals between adjacent lens units change during zooming or focusing ([0041] teaches G2, second lens group, and G4, fourth lens group, move along AZ, optical axis upon focusing, thus intervals between adjacent lens groups, G1/G2, G2/G3, and G3/G4 change), wherein in a case where a lens unit that moves in an optical axis direction of the projection lens during the focusing serves as a focus lens unit among the plurality of lens units ([0041] teaches G4, fourth lens group, moves along AZ, optical axis, upon focusing), at least one lens included in a lens unit different from the focus lens unit, among the plurality of lens units, and disposed more towards a reduction conjugate side than the diaphragm is configured to move in the optical axis direction when an amount of field curvature is adjusted to focus on a curved projection surface ([0041] teaches G2, second lens group, moves along AZ, optical axis, upon focusing; Figure 3 depicts G2, second lens group, is disposed more towards a reduction conjugate side than A, aperture diaphragm; at least [0022] teaches 10, projection device, projects an image on SC, screen, which is curved), and wherein the following formula is satisfied: 4.0≤fc/f≤10.0 when the at least one lens has a focal length fc and the projection lens 

Regarding claim 22, Uchida discloses a projection lens (at least Figures 1-3) comprising: a plurality of lens units (G1, first lens group, G2, second lens group, G3, third lens group, G4, fourth lens group); and a diaphragm (A, aperture diaphragm), wherein the plurality of lens units are configured in such a manner that intervals between adjacent lens units change during zooming or focusing ([0041] teaches G2, second lens group, and G4, fourth lens group, move along AZ, optical axis upon focusing, thus intervals between adjacent lens groups, G1/G2, G2/G3, and G3/G4 change), wherein in a case where a lens unit that moves in an optical axis direction of the projection lens during the focusing serves as a focus lens unit among the plurality of lens units ([0041] teaches G4, fourth lens group, moves along AZ, optical axis, upon focusing), at least one lens included in a lens unit different from the focus lens unit, among the plurality of lens units, and disposed more towards a reduction conjugate side than the diaphragm is configured to move in the optical axis direction when an amount of field curvature is adjusted to focus on a curved projection surface ([0041] teaches G2, second lens group, moves along AZ, optical axis, upon focusing; Figure 3 depicts G2, second lens group, is disposed more towards a reduction conjugate side than A, aperture diaphragm; at least [0022] teaches 10, projection device, projects an image on SC, screen, which is curved), and wherein the following formula is satisfied: 1.0≤lff/fcl≤12.0 when the at least one lens has a focal length fc and the focus lens unit .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (2020/0019051, of record) in view of Kubota (2020/0249448, of record).

Regarding claim 2, Uchida discloses the projection lens according to claim 1, but fails to teach wherein when the amount of field curvature is adjusted, the at least one lens and the focus lens unit are configured to move simultaneously in the optical axis direction. Uchida and Kubota are related because both teach a projection lens.
Kubota discloses a projection lens wherein when the amount of field curvature is adjusted, the at least one lens and the focus lens unit are configured to move 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Uchida to incorporate the teachings of Kubota and provide wherein when the amount of field curvature is adjusted, the at least one lens and the focus lens unit are configured to move simultaneously in the optical axis direction. Doing so would allow for adequate adjustment of focus of the projection system.

Regarding claim 25, Uchida discloses a projection display apparatus (at least Figures 1-3, 1, image projection system) comprising: a light source ([0047] teaches an image signal, which is interpreted to be from a light source); a light modulation element (130, image display element; [0047] teaches 130, image display element, may be a spatial modulation element); a projection lens (100, projection optical system); wherein the projection lens includes: a plurality of lens units (G1, first lens group, G2, second lens group, G3, third lens group, G4, fourth lens group); and a diaphragm (A, aperture diaphragm), wherein the plurality of lens units are configured in such a manner that intervals between adjacent lens units change during zooming or focusing ([0041] teaches G2, second lens group, and G4, fourth lens group, move along AZ, optical axis upon focusing, thus intervals between adjacent lens groups, G1/G2, G2/G3, and G3/G4 change), wherein in a case where a lens unit that moves in an optical axis direction of the projection lens during the focusing serves as a focus lens unit among the plurality of lens units ([0041] teaches G4, fourth lens group, moves along AZ, optical axis, upon 
Uchida fails to teach a light guide optical system configured to guide light from the light source to the light modulation element and guide the light from the light modulation element to the projection lens. Uchida and Kubota are related because both teach a projection display apparatus.
Kubota discloses a projection display apparatus comprising: a light guide optical system configured to guide light from the light source to the light modulation element (Figure 1 depicts a light guide optical system which guides light from 102, light source, to 201, image display element; [0034] teaches 201, image display element serves as a light modulation element) and guide the light from the light modulation element to the projection lens (Figure 1 depicts a light guide optical system which guides light from 201, image display element, to 104, projection optical system).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Uchida to incorporate the teachings of Kubota and 

Regarding claim 26, Uchida discloses a projection display apparatus (at least Figures 1-3, 1, image projection system) comprising: a light source ([0047] teaches an image signal, which is interpreted to be from a light source); a light modulation element (130, image display element; [0047] teaches 130, image display element, may be a spatial modulation element); a projection lens (100, projection optical system); wherein the projection lens includes: a plurality of lens units (G1, first lens group, G2, second lens group, G3, third lens group, G4, fourth lens group), wherein the plurality of lens units are configured in such a manner that intervals between adjacent lens units change during zooming or focusing ([0041] teaches G2, second lens group, and G4, fourth lens group, move along AZ, optical axis upon focusing, thus intervals between adjacent lens groups, G1/G2, G2/G3, and G3/G4 change), wherein the projection lens is configured in such a manner that an enlargement conjugate surface and an intermediate image forming surface disposed inside the projection lens are conjugated (at least Figures 1 and 2), and the intermediate image forming surface and a reduction conjugate surface are conjugated (at least Figures 1 and 2), and wherein in a case where a lens unit that moves in an optical axis direction of the projection lens during focusing serves as a focus lens unit among the plurality of lens units ([0041] teaches G4, fourth lens group, moves along AZ, optical axis, upon focusing), at least one lens included in a lens unit 
Uchida fails to teach a light guide optical system configured to guide light from the light source to the light modulation element and guide the light from the light modulation element to the projection lens. Uchida and Kubota are related because both teach a projection display apparatus.
Kubota discloses a projection display apparatus comprising: a light guide optical system configured to guide light from the light source to the light modulation element (Figure 1 depicts a light guide optical system which guides light from 102, light source, to 201, image display element; [0034] teaches 201, image display element serves as a light modulation element) and guide the light from the light modulation element to the projection lens (Figure 1 depicts a light guide optical system which guides light from 201, image display element, to 104, projection optical system).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Uchida to incorporate the teachings of Kubota and provide a light guide optical system configured to guide light from the light source to the light modulation element and guide the light from the light modulation element to the projection lens. Doing so would allow for desirable correction/manipulation of light while guiding the light to respective subsystems of the projection display apparatus.

Regarding claim 27, Uchida discloses a projection display apparatus (at least Figures 1-3, 1, image projection system) comprising: a light source ([0047] teaches an image signal, which is interpreted to be from a light source); a light modulation element (130, image display element; [0047] teaches 130, image display element, may be a spatial modulation element); a projection lens (100, projection optical system); wherein the projection lens includes: a plurality of lens units (G1, first lens group, G2, second lens group, G3, third lens group, G4, fourth lens group); and a diaphragm (A, aperture diaphragm), wherein the plurality of lens units are configured in such a manner that intervals between adjacent lens units change during zooming or focusing ([0041] teaches G2, second lens group, and G4, fourth lens group, move along AZ, optical axis upon focusing, thus intervals between adjacent lens groups, G1/G2, G2/G3, and G3/G4 change), wherein in a case where a lens unit that moves in an optical axis direction of the projection lens during focusing serves as a focus lens unit among the plurality of lens units ([0041] teaches G4, fourth lens group, moves along AZ, optical axis, upon focusing), at least one lens included in a lens unit that is different from the focus lens unit among the plurality of lens units and is disposed more towards a reduction conjugate side than the diaphragm is configured to move in the optical axis direction when an amount of field curvature is adjusted to focus on a curved projection surface ([0041] teaches G2, second lens group, moves along AZ, optical axis, upon focusing; Figure 3 depicts G2, second lens group, is disposed more towards a reduction conjugate side than A, aperture diaphragm; at least [0022] teaches 10, projection device, projects an image on SC, screen, which is curved), and wherein the following 
Uchida fails to teach a light guide optical system configured to guide light from the light source to the light modulation element and guide the light from the light modulation element to the projection lens. Uchida and Kubota are related because both teach a projection display apparatus.
Kubota discloses a projection display apparatus comprising: a light guide optical system configured to guide light from the light source to the light modulation element (Figure 1 depicts a light guide optical system which guides light from 102, light source, to 201, image display element; [0034] teaches 201, image display element serves as a light modulation element) and guide the light from the light modulation element to the projection lens (Figure 1 depicts a light guide optical system which guides light from 201, image display element, to 104, projection optical system).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Uchida to incorporate the teachings of Kubota and provide a light guide optical system configured to guide light from the light source to the light modulation element and guide the light from the light modulation element to the projection lens. Doing so would allow for desirable correction/manipulation of light while guiding the light to respective subsystems of the projection display apparatus.

Regarding claim 28, Uchida discloses a projection display apparatus (at least Figures 1-3, 1, image projection system) comprising: a light source ([0047] teaches an 

Kubota discloses a projection display apparatus comprising: a light guide optical system configured to guide light from the light source to the light modulation element (Figure 1 depicts a light guide optical system which guides light from 102, light source, to 201, image display element; [0034] teaches 201, image display element serves as a light modulation element) and guide the light from the light modulation element to the projection lens (Figure 1 depicts a light guide optical system which guides light from 201, image display element, to 104, projection optical system).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Uchida to incorporate the teachings of Kubota and provide a light guide optical system configured to guide light from the light source to the light modulation element and guide the light from the light modulation element to the projection lens. Doing so would allow for desirable correction/manipulation of light while guiding the light to respective subsystems of the projection display apparatus.


Allowable Subject Matter
Claims 3, 4, 9-15, 17, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest the limitations of claims 3, 4, 9, 11, 17, 23, and 24, along with the structural limitations positively independent claim 1, and any respective interleaving claims, in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claim 10 is dependent on claim 9, and is therefore objected to for at least the same reason. Claims 12-15 are dependent on claim 11, and are therefore objected to for at least the same reason.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872